In re Joseph, Marvin; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court, Div. A, No. 99-0826; to the Court of Appeal, Fifth Circuit, No. 00-KH-1769.
Writ granted in part; otherwise denied; case remanded. The district court shall immediately direct the court reporter to provide relator with the documents the court ordered provided in October, 2000. The district court is further directed to provide this Court with proof that the court reporter has furnished relator the *208specified documents within 15 days of the date of this order.